Per Curiam.

Defendant’s sole claim before this conrt is that the denial of his “unopposed request for transcripts of the testimony of eleven witnesses from the defendant’s prior trial was prejudicial error and the judgment of the trial court should be reversed.”
It is defendant’s contention that some of the testimony of witnesses at his first trial was inconsistent with prior statements of such witnesses, and that transcripts of such testimony from the first trial are necessary for an effective defense in his second trial for the purpose of impeaching those witnesses
In State v. Arrington (1975), 42 Ohio St. 2d 114, this court held, in paragraphs one and two of the syllabus, that:
“1. In a criminal case, the state must provide an indigent defendant with a transcript of prior proceedings when that transcript is needed for an effective defense or appeal.”
“2. The burden is on the state to show that a transcript of prior proceedings requested by an indigent defendant is not needed for an effective defense or appeal.” (Emphasis added.)
The prosecution maintains that there are alternatives to the furnishing of the transcripts sought by defendant and, for that reason, the denial of his request was not prejudicial.
Defendant’s request for transcripts was not opposed by the prosecution and was overruled without a hearing. Therefore, the record before this court does not demonstrate that,. as this court stated in Arrington, paragraph three of the syllabus, there are adequate “alternative devices *45available to, the':defendant that would fulfill the same functions as á transcript.”
Accordingly, the defendant’s request,for transcripts' of testimony from his first trial was improperly overruled and, on authority of State v. Arrington, supra, the. judgment of the Court of Appeals is reversed and the cause -is remanded to the Court of Common Pleas for further;proceedings.

Judgment reversed.

O’Neill, C. J., Herbert, Celebrezze, W. .Browu, ,P. Brown, Sweeney and Looker, JJ., concur.